
	
		I
		112th CONGRESS
		1st Session
		H. R. 3697
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mrs. Capito
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To honor the Nation’s fallen miners by requiring improved
		  mine safety practices and compliance in order to prevent future mine
		  accidents.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Mine Safety Accountability and
			 Improved Protection Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References.
					Title I—Additional inspection and investigation
				authority
					Sec. 101. Establishment of National Mine Safety Board for
				certain investigations.
					Sec. 102. Subpoena authority and miner rights during
				investigations.
					Sec. 103. Designation of miner representative.
					Sec. 104. Additional amendments relating to inspections and
				investigations.
					Title II—Enhanced enforcement authority
					Sec. 201. Significant and substantial violations.
					Sec. 202. A pattern of recurring noncompliance or
				accidents.
					Sec. 203. Injunctive Authority.
					Sec. 204. Revocation of approval of plans.
					Sec. 205. Challenging decisions related to the approval of a
				coal or other mine plan.
					Title III—Penalties
					Sec. 301. Civil penalties.
					Sec. 302. Civil and criminal liability of officers, directors,
				and agents.
					Sec. 303. Criminal penalties.
					Sec. 304. Conference process for appealing penalties;
				delinquent payments and prejudgment interest.
					Title IV—Worker Rights and Protections
					Sec. 401. Protection from retaliation.
					Sec. 402. Protection from loss of pay.
					Title V—Modernizing health and safety standards 
					Sec. 501. Pre-shift review of mine conditions.
					Sec. 502. Atmospheric monitoring systems.
					Sec. 503. Technology related to respirable dust.
					Sec. 504. Refresher training on miner rights and
				responsibilities.
					Sec. 505. Authority to mandate additional training.
					Sec. 506. Certification of personnel.
					Title VI—Additional mine safety provisions
					Sec. 601. Definitions.
					Sec. 602. Assistance to States.
					Sec. 603. Amendments relating to eligibility for scholarship
				program.
					Sec. 604. Additional training of mine inspectors.
					Sec. 605. Report on staffing needs of the Mine Safety and
				Health Administration.
					Sec. 606. Budget neutrality; offset.
				
			2.ReferencesWherever in this Act an amendment is
			 expressed as an amendment to a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Federal Mine
			 Safety and Health Act of 1977 (30 U.S.C. 801 et seq.).
		IAdditional
			 inspection and investigation authority
			101.Establishment
			 of National Mine Safety Board for certain investigationsSection 103(b) (30 U.S.C. 813(b)) is
			 amended—
				(1)by striking
			 (b) For the purpose and inserting the following:
					
						(b)Accident
				investigations
							(1)In
				generalFor the
				purpose
							;
				and
				(2)by adding at the
			 end the following:
					
						(2)Establishment of
				National Mine Safety Board for certain accident investigations
							(A)EstablishmentThere is established an independent board
				to be known as the National Mine Safety Board (in this paragraph referred to as
				the Board) consisting of 5 members, including a Chairperson, who
				shall be appointed by the President, by and with the advice and consent of the
				Senate. Members of the Board shall be appointed on the basis of technical
				qualification, professional standing, and demonstrated knowledge of mine
				safety, accident reconstruction, safety engineering, and human factors. The
				terms of office of members of the Board shall be 5 years. Any member of the
				Board, including the Chairperson, may be removed for inefficiency, neglect of
				duty, or malfeasance in office. The Chairperson shall be the Chief Executive
				Officer of the Board and shall exercise the executive and administrative
				functions of the Board.
							(B)Investigation of
				certain accidentsFor any
				accident involving 3 or more deaths, the Board shall conduct an independent
				investigation to—
								(i)assess and identify any factors that caused
				the accident, including deficiencies in safety management systems, regulations,
				enforcement, industry practices or guidelines, or organizational
				failures;
								(ii)identify and
				evaluate any contributing actions or inactions of—
									(I)the
				operator;
									(II)any contractors
				or other persons engaged in mining-related functions at the site;
									(III)any State agency
				with oversight responsibilities;
									(IV)any agency or
				office within the Department of Labor; or
									(V)any other person
				or entity (including equipment manufacturers);
									(iii)review the
				findings and conclusions of the investigation conducted by the Secretary under
				paragraph (1);
								(iv)prepare a report
				that—
									(I)includes the
				findings regarding the causal factors described in clauses (i) and (ii);
									(II)identifies any
				strengths and weaknesses in the Secretary’s investigation; and
									(III)includes
				recommendations, including interim recommendations where appropriate, to
				industry, labor organizations, State and Federal agencies, or Congress,
				regarding policy, regulatory, enforcement, administrative, or other changes,
				which in the judgment of the Panel, would prevent a recurrence at other mines;
				and
									(v)publish such
				findings and recommendations (excluding any portions which the Attorney General
				requests that the Board withhold in relation to a criminal referral) and hold
				public meetings to inform the mining community and families of affected miners
				of the Board’s findings and recommendations.
								(C)Subpoena Power
				and Administration of OathsIn carrying out its authority, the National
				Mine Safety Board may issue subpoenas (in accordance with Rule 45 of the
				Federal Rules of Civil Procedure) for the attendance and testimony of witnesses
				and the production of information, including all relevant data, papers, books,
				documents, items of physical evidence, and administer oaths. Witnesses summoned
				shall be paid the same fees and mileage that are paid witnesses in the courts
				of the United States. In case of contumacy or refusal to obey a subpoena served
				upon any person under this section, the district court of the United States for
				any district in which such person is found or resides or transacts business,
				upon application by the United States and after notice to such person, shall
				have jurisdiction to issue an order requiring such person to appear and give
				testimony before the Board or to appear and produce documents before the Board,
				or both, and any failure to obey such order of the court may be punished by
				such court as a contempt thereof.
							(D)Hearings;
				applicability of certain Federal lawThe Board shall have the authority to
				conduct public hearings or meetings, but shall not be subject to the Federal
				Advisory Committee Act. All public hearings of the Board shall be subject to
				the requirements under section 552b of title 5, United States Code.
							(E)Memorandum of
				UnderstandingNot later than
				90 days after the appointment of the Board under subparagraph (A), the
				Secretary and the Board shall conclude and publically issue a memorandum of
				understanding that—
								(i)outlines
				administrative arrangements which will facilitate a coordination of efforts
				between the Secretary and the Board, ensures that the Secretary's investigation
				under paragraph (1) is not delayed or otherwise compromised by the activities
				of the Board, and establishes a process to resolve any conflicts between such
				investigations;
								(ii)ensures that
				Board members or staff will be able to participate in investigation activities
				(such as mine inspections and interviews) related to the Secretary’s
				investigation and will have full access to documents that are assembled or
				produced in such investigation, and ensures that the Secretary will make all of
				the authority available to such Secretary under this section, including
				subpoena authority, to obtain information and witnesses which may be requested
				by such Board; and
								(iii)establishes such
				other arrangements as are necessary to implement this
				paragraph.
								.
				102.Subpoena
			 authority and miner rights during investigationsSection 103(b)(1) (as amended by section
			 101) (30 U.S.C. 813(b)) is further amended—
				(1)in the first sentence, by striking
			 the Secretary may and all that follows through
			 oaths. and inserting: the Secretary may sign and issue
			 subpoenas for the attendance and testimony of witnesses and the production of
			 information, including all relevant data, papers, books, documents, and items
			 of physical evidence, and administer oaths, and, after notice, hold public
			 hearings.; and
				(2)in the last
			 sentence by striking documents and inserting information,
			 including data, papers, books, documents, and items of physical
			 evidence.
				103.Designation of miner
			 representative
				(a)In
			 generalSection 103(f) (30
			 U.S.C. 813(f)) is amended by inserting before the last sentence the following:
			 Each operator shall require each miner employed by the operator to
			 designate a next of kin or other representative of the miner’s choosing at the
			 time of employment. Such representative shall act on the miner’s behalf for
			 purposes of this subsection if the miner is entrapped or otherwise prevented as
			 the result of an accident in such mine from acting on the miner’s own behalf. A
			 miner may designate a different representative to the operator at any time.
			 Should a miner who has not designated such a representative be entrapped or
			 otherwise prevented from designating a representative as the result of an
			 accident in such mine, such miner’s closest relative may act on behalf of such
			 miner in designating such a representative..
				(b)Application to
			 miners already employedNot later than 60 days after the date of
			 enactment of this Act, each operator of a mine shall obtain from each miner
			 employed by such operator on such date of enactment a designated next of kin or
			 other representative, in accordance with section 103(f) of the Federal Mine
			 Safety and Health Act of 1977.
				104.Additional
			 amendments relating to inspections and investigations
				(a)Hours of
			 inspectionsSection 103(a)
			 (30 U.S.C. 813(a)) is amended by inserting after the third sentence the
			 following: Such inspections shall be conducted during the various shifts
			 and days of the week during which miners are normally present in the mine to
			 ensure that the protections of this Act are afforded to all miners working all
			 shifts..
				(b)Injury and
			 illness reportingSection
			 103(d) (30 U.S.C. 813(d)) is amended by striking the last sentence and
			 inserting the following: The records to be kept and made available by
			 the operator of the mine shall include man-hours worked and occupational
			 injuries and illnesses, and shall be maintained separately for each mine and be
			 reported at a frequency determined by the Secretary, but at least annually.
			 Operators shall be responsible for reporting all miners working at such mine
			 under their direct supervision..
				(c)Conflict of
			 interest in the representation of minersSection 103(a) (30
			 U.S.C. 813(a)) is amended by adding at the end the following: During
			 inspections and investigations under this section, and during any litigation
			 under this Act, no attorney shall represent or purport to represent both the
			 operator of a coal or other mine and any other individual, unless such
			 individual has willfully and voluntarily waived all actual and reasonably
			 foreseeable conflicts of interest resulting from such representation. The
			 Secretary is authorized to take such actions as the Secretary considers
			 appropriate to ascertain whether such individual has willfully and voluntarily
			 waived all such conflicts of interest. If the Secretary finds that such an
			 individual cannot be represented adequately by such an attorney due to such
			 conflicts of interest, the Secretary may petition the appropriate United States
			 District Court which shall have jurisdiction to disqualify such attorney as
			 counsel to such individual in the matter. The Secretary may make such a motion
			 as part of an ongoing related civil action or as a miscellaneous
			 action..
				(d)Conforming
			 amendmentSection 103(e) (30 U.S.C. 813(e)) is amended by
			 inserting or the National Mine Safety Board after
			 Welfare.
				IIEnhanced
			 enforcement authority
			201.Significant and
			 substantial violationsSection 104(d)(1) (30
			 U.S.C. 814(d)(1)) is amended—
				(1)in the first
			 sentence—
					(A)by striking
			 any mandatory health or safety standard and inserting any
			 provision of this Act, including any mandatory health or safety standard or
			 regulation promulgated under this Act; and
					(B)by striking
			 such mandatory health or safety standards and inserting
			 such provisions, regulations, or mandatory health or safety
			 standards;
					(2)in the second
			 sentence, by striking any mandatory health or safety standard
			 and inserting any provision of this Act, including any mandatory health
			 or safety standard or regulation promulgated under this Act,;
			 and
				(3)by inserting after the first sentence the
			 following: For purposes of this Act, a violation of a provision of this
			 Act, including any mandatory health or safety standard or regulation
			 promulgated under this Act, is of such nature as could significantly and
			 substantially contribute to the cause and effect of a safety or health hazard
			 if there is a substantial probability such violation could result in serious
			 injury, illness, or death..
				202.A pattern of
			 recurring noncompliance or accidentsSection 104(e) (30 U.S.C. 814(e)) is amended
			 to read as follows:
				
					(e)Pattern of
				recurring noncompliance or accidents
						(1)Determination of
				pattern status
							(A)In
				generalIf the Secretary
				determines that an operator has a possible pattern of violations of mandatory
				health or safety standards based upon the initial screening criteria
				promulgated in accordance with subparagraph (B), the Secretary shall provide
				the operator written notice pursuant to subparagraph (D). If, upon any
				inspection within 90 days after the issuance of such notice, an authorized
				representative of the Secretary finds any violation of a mandatory health or
				safety standard which could significantly and substantially contribute to the
				cause and effect of a coal or other mine safety or health hazard the operator
				shall be placed in pattern status.
							(B)Regulations
				establishing initial screening criteria for possible placement in pattern
				status
								(i)In
				generalThe Secretary shall
				issue regulations establishing initial screening criteria for determining
				whether to place a mine on pattern status under this subsection. The criteria
				in such regulations shall be based on the following factors, each assigned
				appropriate weight as determined by the Secretary:
									(I)Citations for
				significant and substantial violations;
									(II)Orders under
				section 104(b) of the Act for not abating significant and substantial
				violations;
									(III)Citations and
				withdrawal orders under section 104(d) of the Act, resulting from the
				operator’s unwarrantable failure to comply;
									(IV)Imminent danger
				orders under section 107(a) of the Act;
									(V)Orders under
				section 104(g) of the Act requiring withdrawal of miners who have not received
				training and who the inspector declares to be a hazard to themselves and
				others;
									(VI)Enforcement
				measures, other than section 104(e) of the Act, which have been applied at the
				mine; and
									(VII)Other
				information that demonstrates a serious safety or health management problem at
				the mine such as accident, injury, and illness records.
									(ii)ReviewAt least 2 times each year, the Secretary
				will review the compliance and accident, injury, and illness records of mines
				to determine if any mines meet the criteria established in the regulations
				promulgated under this subparagraph.
								(C)Mine
				categoriesRegulations
				promulgated under subparagraph (B) may be determined and maintained for
				different types of mines, according to the following classifications:
								(i)Underground coal
				mines;
								(ii)Surface coal
				mines;
								(iii)Underground
				metal mines;
								(iv)Surface metal
				mines; and
								(v)Non-metal
				mines.
								(D)Issuance of
				Notice
								(i)IssuanceWhen a mine has a pattern of violations,
				the Secretary will issue a pattern of violations notice to the mine operator
				that specifies the basis for the Secretary’s action. The Secretary will also
				provide a copy of the notice to the representative of miners.
								(ii)PostingThe mine operator shall post a copy of the
				notice on the mine bulletin board and in a conspicuous place near each staffed
				entrance onto the mine property. The notice shall remain posted at the mine
				until it is terminated.
								(E)Mitigating
				circumstancesNotwithstanding the criteria established under
				subparagraph (B), if, after conducting an assessment of a coal or other mine
				that otherwise qualifies for pattern status, the Secretary certifies that there
				are mitigating circumstances wherein the operator is in the process of reducing
				elevated risks to the health or safety of miners and is implementing sufficient
				measures to ensure such elevated risk will not recur, the Secretary may deem
				such mine to not be in pattern status under this subsection. The Secretary
				shall issue any such certification of such mitigating circumstances that would
				preclude the placement of a mine in pattern status as a written finding, which
				shall, not later than 10 days after the certification is made, be—
								(i)published in the
				Federal Register; and
								(ii)transmitted to
				the Committee on Education and the Workforce of the House of Representatives
				and the Committee on Health, Education, Labor, and Pensions of the
				Senate.
								(2)Actions
				following placement of mine in pattern statusFor any coal or
				other mine that is in pattern status, the Secretary shall—
							(A)notify the
				operator of such mine that the mine is being placed in pattern status;
							(B)issue an order requiring such operator to
				cause all persons to be withdrawn from such mine while the Secretary conducts a
				complete inspection of the mine to identify any hazards or violations that
				could be immediately harmful to the safety or health of the miners;
							(C)require, as a
				condition of reopening the mine, that—
								(i)all violations or
				other conditions in the mine identified by the Secretary have been or are being
				fully abated or corrected; and
								(ii)the operator file
				a remediation plan as described in paragraph (3); and
								(D)require that the
				number of regular inspections of such mine required under section 103 be
				increased by an amount determined by the Secretary to be sufficient to ensure
				that all hazardous conditions have been addressed and that a program is in
				place to prevent a reoccurrence of such conditions.
							(3)Remediation
				plan
							(A)In
				generalAn operator of a mine placed in pattern status shall
				submit to the Secretary a remediation plan for approval by the Secretary
				to—
								(i)institute and
				implement an effective health and safety management program that specifically
				addresses the issues that gave rise to the placement of the mine in pattern
				status; and
								(ii)facilitate any
				effort by the Secretary to communicate directly with miners employed at the
				mine outside the presence of the mine operators or its agents, for the purpose
				of obtaining information about mine conditions, health and safety practices,
				advising miners of their rights under this Act, and to assist the efforts of
				the operator in developing or implementing the remediation plan.
								(B)Expedited
				reviewThe operator’s remediation plan shall be evaluated for
				approval by the Secretary on an expedited basis, in accordance with section
				105(d).
							(C)Plan dispute
				resolution
								(i)In
				generalAny dispute between the Secretary and an operator with
				respect to the content of the operator’s plan under paragraph (3) or any
				refusal by the Secretary to approve such plan shall be resolved on an expedited
				basis.
								(ii)DisputesIn
				the event of a dispute or refusal to approve a plan, the Secretary shall issue
				a citation which shall be immediately referred to the Commission. The Secretary
				and the operator shall submit all relevant material regarding the dispute to
				the Commission within 15 days of the date of the referral. The Commission shall
				render its decision with respect to the plan content dispute within 15 days of
				the receipt of the submission.
								(iii)Further
				appealsAny party adversely affected by a decision under this
				subparagraph may pursue all further available appeal rights with respect to the
				situation involved, except that inclusion of the disputed provision in the plan
				will not be limited by such appeal unless such relief is requested by the
				operator and permitted by the Commission.
								(4)Performance
				evaluation
							(A)Performance
				benchmarksThe Secretary shall evaluate the performance of each
				operator whose mine is in pattern status every 90 days during which the mine is
				producing and determine if, for such 90-day period—
								(i)the rate of
				citations for such mine for significant and substantial violations—
									(I)is, on average, in the top performing 35th
				percentile of such rates, respectively, for all mines of similar size and type;
				and
									(II)has been reduced
				by 70 percent since such mine was placed on pattern status; and
									(ii)the accident and
				injury rates at such mine are, on average, in the top performing 35th
				percentile of such rates, respectively, for all mines of similar size and
				type.
								(B)Reissuance of
				production limitationIf an operator being evaluated fails to
				achieve the performance benchmarks described in subparagraph (A), the Secretary
				may re-impose the conditions under paragraph (2)(B) to remedy any recurring
				conditions that led to pattern status under this subsection, and may require
				modification of the remediation plan, as necessary, to protect the health and
				safety of miners.
							(5)Termination of
				pattern status
							(A)Performance
				benchmarksThe Secretary shall remove an operator of a coal or
				other mine from pattern status if, for a period of 180 days during which the
				mine is producing—
								(i)the rate of
				citations for such mine for significant and substantial violations—
									(I)is, on average, in
				the top performing 25th percentile of such rates, respectively, for all mines
				of similar size and type; and
									(II)has been reduced
				by 70 percent since such mine was placed on pattern status; and
									(ii)the accident and
				injury rates at such mine are, on average, in the top performing 25th
				percentile of such rates, respectively, for all mines of similar size and
				type.
								(B)Continuation of
				pattern statusShould the mine operator fail to meet the
				performance benchmarks described in subparagraph (A), the Secretary shall
				extend the mine’s placement in pattern status until such benchmarks are
				achieved.
							(6)Expedited
				hearingThe operator of a mine whose mine is placed in a pattern
				status under this section shall have the right to an expedited hearing, within
				10 days of providing notice to the Commission to contest the validity of any
				enforcement action that has contributed to the mine being identified under this
				section, notwithstanding whether the enforcement action was previously the
				subject of a notice of contest pursuant to section 105 or has been deemed a
				final order of the Commission.
						(7)Limitation on
				applicationThe provisions of this subsection shall not apply,
				for a period of 12 months, following the acquisition of a mine by a
				purchaser.
						(8)RegulationsNot later than 180 days after the date of
				enactment of the Mine Safety Accountability and Improved Protection Act, the
				Secretary shall issue proposed regulations to implement the provisions of this
				subsection. Not later than 1 year after the date of enactment of such Act, the
				Secretary shall issue final regulations to implement this subsection.
						(9)Public database
				and informationThe Secretary shall establish and maintain a
				publically available electronic database containing the data used to determine
				pattern status for all coal or other mines. Such database shall be searchable,
				shall have the capacity to provide comparative data about the health and safety
				at mines of similar sizes and types. The Secretary shall also make publicly
				available—
							(A)a list of all mines the Secretary places in
				pattern status, updated not less frequently than quarterly; and
							(B)the metrics,
				including percentile information, used for the purposes of the performance
				benchmarks and threshold criteria described in paragraphs (4) and (5).
							(10)Operator fees
				for additional inspections
							(A)Assessment and
				collectionBeginning 120 days
				after the date of enactment of the Mine Safety Accountability and Improved
				Protection Act, the Secretary shall assess and collect fees, in accordance with
				this paragraph, from each coal or other mine in pattern status for the costs of
				additional inspections under this subsection. The Secretary shall issue, by
				rule, a schedule of fees to be assessed against coal or other mines of varying
				types and sizes, and shall collect and assess amounts under this paragraph
				based on the schedule.
							(B)Mines in Pattern
				Status Inspection FundThere is established in the Treasury of
				the United States a separate account for the deposit of fees collected under
				this paragraph to be known as the Mines in Pattern Status Inspection Fund. The
				Secretary shall deposit any fees collected pursuant to subparagraph (A) into
				the fund.
							(C)UseAmounts in the Mines in Pattern Status
				Inspection Fund shall be available to the Secretary, as provided in
				subparagraph (D), for making expenditures to carry out the additional
				inspections required under paragraph (2)(D).
							(D)Authorization of
				appropriationsIn addition to
				any other amounts appropriated, there is authorized to be appropriated from the
				Mines in Pattern Status Inspection Fund to the Assistant Secretary for Mine
				Safety and Health for each fiscal year in which fees are collected under
				subparagraph (A) an amount equal to the
				total amount collected during the previous fiscal year from fees assessed
				pursuant to this paragraph. Such amounts are authorized to remain available
				until expended.
							(E)Crediting and
				Availability of FeesFees
				authorized and collected under this paragraph shall be available for obligation
				only to the extent and in the amount provided in advance in appropriations
				Acts.
							.
			203.Injunctive
			 AuthoritySection 108(a)(2) is
			 amended to read as follows:
				
					(2)The Secretary may institute a civil action
				for relief, including permanent or temporary injunction, restraining order, or
				any other appropriate order in the district court of the United States for the
				district in which the coal or other mine is located or in which the operator of
				such mine has his principal office whenever the Secretary believes that the
				operator of a coal or other mine is engaged in a pattern of violation of this
				Act, or of any mandatory health or safety standards of this Act, or regulation
				promulgated under this Act, which constitutes a continuing hazard to the health
				or safety of
				miners.
					.
			204.Revocation of
			 approval of plansSection 105
			 (30 U.S.C. 815) is amended by adding at the end the following:
				
					(e)Revocation of
				approval of plansIf the
				Secretary finds that any program or plan of an operator, or part thereof, that
				was approved by the Secretary under this Act is based on inaccurate information
				or that circumstances that existed when such plan was approved have materially
				changed and that continued operation of such mine under such plan constitutes a
				hazard to the safety or health of miners, the Secretary shall revoke the
				approval of such program or plan and provide the operator with a detailed
				explanation containing the specific reasons that approval was
				revoked.
					.
			205.Challenging
			 decisions related to the approval of a coal or other mine planSection 105 (30 U.S.C. 815) is further
			 amended by adding at the end the following:
				
					(f)Process for
				approval of and challenging decisions related to the approval of a coal or
				other mine plan
						(1)Proposed
				programs, plans, and plan revision process
							(A)Submission for
				approvalAny operator’s proposed program, plan, or plan revision,
				which is subject to approval by the Secretary under this Act, and implementing
				standards and regulations, shall be submitted in writing to the appropriate
				district manager of the Mine Safety and Health Administration (in this
				subsection referred to as the district manager). When revisions
				to a previously approved plan are proposed by a mine operator, only proposed
				revised pages, maps, and sketches are required to be submitted, unless
				otherwise specified by the district manager. Written comments may be submitted
				by representatives of the miners relative to plan or revisions submitted. Such
				program, plan, or plan revision shall be reviewed and either approved or denied
				approval by the district manager, pursuant to the following provisions:
							(B)Notification of
				approval or denial of proposed program, plan or plan revisionThe
				district manager shall notify the mine operator, in writing, of the approval or
				denial of the proposed program, plan or plan revision. A copy of the district
				manager’s written notification shall be mailed to the representative of miners
				by the district manager.
							(C)Failure of the
				district manager to provide written notificationIf the district
				manager fails to notify a mine operator, in writing, of the approval or denial
				of any proposed program or plan within 30 days of the mine operator’s
				submission, such proposed program or plan shall be deemed approved. If a
				district manager fails to notify a mine operator, in writing, of the approval
				or denial of approval of any proposed plan revision within 7 days of the mine
				operator’s submission, such proposed program or plan shall be deemed
				approved.
							(D)Specification of
				deficiencies and recommended changesWhen approval of any
				proposed program, plan or plan revision is denied, the district manager’s
				written notification shall—
								(i)specify the
				deficiencies in the mine operator’s proposed program, plan, or plan
				revision;
								(ii)recommend changes
				to eliminate the specified deficiencies in the proposed program, plan, or plan
				revision; and
								(iii)provide an
				opportunity for the operator to schedule a meeting with the district manager to
				discuss any specified deficiencies in the proposed program, plan, or plan
				revision.
								(E)Process
				following meetingFollowing any meeting between the operator and
				the district manager regarding any proposed program, plan, or plan revision,
				the district manager shall provide the mine operator with a reasonable time
				period to resubmit the proposed program, plan, or plan revision.
							(2)Plan dispute
				resolution
							(A)ContestIn the event a district manager denies
				approval of an operator’s proposed program, plan, or plan revision, the
				operator may contest the decision of the district manager to the Secretary. Any
				dispute between the Secretary and an operator with respect to the content of
				any program, plan or plan revision of the mine operator shall be resolved on an
				expedited basis.
							(B)DisputesIn the event of a dispute described in
				subparagraph (A), any technical citation issued by the Secretary shall be
				immediately referred to the Commission. The Secretary and the mine operator
				shall submit all relevant material regarding the dispute to the Commission
				within 15 days of the date of the referral. The Commission shall render its
				decision with respect to the plan content dispute within 15 days of the receipt
				of the submission.
							(C)Further
				appealsA party adversely affected by a decision under
				subparagraph (B) may pursue all further available appeal rights with respect to
				the citation involved, except that inclusion of the disputed provision of the
				plan shall not be limited by such appeal unless such relief is requested by the
				operator and permitted by the
				Commission.
							.
			IIIPenalties
			301.Civil
			 penalties
				(a)Maximum civil
			 penaltiesSection 110(a)(1) (30 U.S.C. 820(a)(1)) is amended by
			 inserting including any regulation promulgated under this Act,
			 after this Act,.
				(b)Increased civil
			 penalties during pattern statusSection 110(b) (30 U.S.C. 820(b))
			 is amended by adding at the end the following:
					
						(3)Notwithstanding any other provision
				of this Act, an operator of a coal or other mine that is in pattern status
				under section 104(e) and that fails to meet the performance benchmarks set
				forth by the Secretary under section 104(e)(5)(A) during any performance review
				of the mine following the first performance review shall be assessed an
				increased civil penalty for any violation of this Act, including any mandatory
				health or safety standard or regulation promulgated under this Act. Such
				increased penalty shall be twice the amount that would otherwise be assessed
				for the violation under this Act, including the regulations promulgated under
				this Act, subject to the maximum civil penalty established for the violation
				under this Act. This paragraph shall apply to violations at such mine that
				occur during the period beginning after the failed performance review following
				the first performance review, and ending when the Secretary determines at a
				subsequent performance review that the mine meets the performance benchmarks
				under section
				104(e)(5)(A).
						.
				(c)Civil penalty
			 for retaliationSection 110(a) (30 U.S.C. 820(a)) is further
			 amended—
					(1)by redesignating
			 paragraph (4) as paragraph (5); and
					(2)by inserting after
			 paragraph (3) the following:
						
							(4)If any person violates section
				105(c), the Secretary shall propose, and the Commission shall assess, a civil
				penalty of not less than $10,000 or more than $100,000 for the first occurrence
				of such violation, and not less than $20,000 or more than $200,000 for any
				subsequent violation, during any 3-year
				period.
							.
					302.Civil and
			 criminal liability of officers, directors, and agentsSection 110(c) (30 U.S.C. 820(c)) is amended
			 to read as follows:
				
					(c)Civil and
				criminal liability of officers, directors, and agentsWhenever an
				operator violates a provision of this Act, including any mandatory health or
				safety standard or regulation promulgated under this Act, or willfully violates
				or fails or refuses to comply with any order issued under this Act or any order
				incorporated in a final decision issued under this Act, any director, officer,
				or agent of such operator who willfully authorized, ordered, or carried out
				such violation, failure, or refusal, or any policy or practice that contributed
				to the occurrence of a fatality shall be subject to the same civil penalties,
				fines, and imprisonment that may be imposed upon a person under this
				section.
					.
			303.Criminal
			 penalties
				(a)Willful
			 violationsSection 110(d) (30 U.S.C. 820(d)) is amended by
			 striking $500,000 and inserting
			 $1,000,000.
				(b)Criminal penalty
			 for retaliationSection 110(d) is further amended—
					(1)by inserting
			 (1) before Any operator; and
					(2)by adding at the
			 end the following:
						
							(2)Whoever willfully takes any action that is
				directly or indirectly harmful to any person, including action that interferes
				with the lawful employment or livelihood of any person, because such person has
				provided an authorized representative of the Secretary, the National Mine
				Safety Board, or another law enforcement officer with any information related
				to the existence of a health or safety violation or an unhealthful or unsafe
				condition, policy, or practice under this Act shall be fined under title 18,
				United States Code, imprisoned for not more than 5 years, or
				both.
							.
					(c)Advance notice
			 of inspections
					(1)In
			 generalSection 110(e) (30 U.S.C. 820(e)) is amended—
						(A)by striking
			 Unless and inserting (1) Unless; and
						(B)by adding at the
			 end the following:
							
								(2)Unless otherwise authorized by this
				Act, any operator, agent or contractor of any operator, miner, inspector,
				employee of the Administration, or State mine inspector, that willfully gives,
				causes to give, or attempts to give or cause to give advance notice of any
				inspection to be conducted under this Act shall be fined under title 18, United
				States Code, imprisoned for not more than 5 years, or
				both.
								.
						(2)Posting of
			 advance notice penaltiesSection 109 (30 U.S.C. 819) is amended
			 by adding at the end the following:
						
							(e)Posting of
				advance notice penaltiesEach operator of a coal or other mine
				shall post, on the bulletin board described in subsection (a) and in a
				conspicuous place near each staffed entrance onto the mine property, a notice
				stating, in a form and manner to be prescribed by the Secretary—
								(1)that giving,
				causing to give, or attempting to give or cause to give advance notice of any
				inspection to be conducted under this Act is unlawful pursuant to section
				110(e); and
								(2)the maximum
				penalties for a violation under such
				subsection.
								.
					(d)False statements
			 and representationsSection
			 110(f) (30 U.S.C. 820(f)) is amended by striking $10,000 and
			 inserting $50,000.
				304.Conference
			 process for appealing penalties; delinquent payments and prejudgment
			 interest
				(a)Conference
			 ProcessSection 110 (30
			 U.S.C. 820) is amended by—
					(1)redesignating
			 subsection (l) as subsection (m); and
					(2)by inserting after
			 subsection (k) the following:
						
							(l)Operator
				Conference Process
								(1)Right to
				reviewPrior to the assessment of any penalty assessed under this
				section, the operator shall be afforded the opportunity to review with a
				designated Conference Litigation Representative of the Secretary each citation
				and order issued during an inspection.
								(2)Request for
				conference; timelineUpon receipt of a citation or order issued
				under this Act the operator shall have 15 days to request the review described
				in paragraph (1) of any citation or order issues during an inspection. The
				conference request must include a brief statement of the reason why each
				citation or order should be afforded a conference. Within 15 days following
				receipt of a request by the operator the Conference Litigation Representative
				shall schedule a meeting to review the citations or orders subject to the
				request. The Conference Litigation Representative shall consider all relevant
				information submitted in a timely manner with respect to the violations or
				orders.
								(3)Decision of
				conference litigation representativeWithin 15 days following the
				conduct of conference, the Conference Litigation Representative shall issue a
				decision affirming, modifying, or vacating the citations or orders that were
				the subject of the conference. The decision shall be communicated to the
				operator, the issuing inspector, and the district manager responsible for the
				district within which the mine is located. In making a decision, the Conference
				Litigation Representative shall consult, as needed, with the Director of the
				Mine Safety and Health Administration, Office of Accountability, to which each
				Conference Litigation Representative shall
				report.
								.
					(b)Pre-Final order
			 interestSection 110(j) (30 U.S.C. 820(j)) is amended by striking
			 the second and third sentences and inserting the following: Pre-final
			 order interest on such penalties shall begin to accrue on the date the operator
			 contests a citation issued under this Act, including any mandatory health or
			 safety standard or regulation promulgated under this Act, and shall end upon
			 the issuance of the final order. Such pre-final order interest shall be
			 calculated at the current underpayment rate determined by the Secretary of the
			 Treasury pursuant to section 6621 of the Internal Revenue Code of 1986, and
			 shall be compounded daily. Post-final order interest shall begin to accrue 30
			 days after the date a final order of the Commission or the court is issued, and
			 shall be charged at the rate of 8 percent per annum..
				(c)Ensuring payment
			 of penalties
					(1)AmendmentSection 110 (30 U.S.C. 820) is further
			 amended by adding after subsection (l) (as added by subsection (a)) the
			 following:
						
							(m)Ensuring
				payments of penalties
								(1)Delinquent
				payment letterIf the operator of a coal or other mine fails to
				pay any civil penalty assessment that has become a final order of the
				Commission or a court within 90 days after such assessment became a final
				order, the Secretary shall send the operator a letter advising the operator of
				the consequences under this subsection of such failure to pay. The letter shall
				also advise the operator of the opportunity to enter into or modify a payment
				plan with the Secretary based upon a demonstrated inability to pay, the
				procedure for entering into such plan, and the consequences of not entering
				into or not complying with such plan.
								(2)Withdrawal
				orders following failure to payIf an operator that receives a
				letter under paragraph (1) has not paid the assessment by the date that is 180
				days after such assessment became a final order and has not entered into a
				payment plan with the Secretary, the Secretary shall issue an order requiring
				such operator to cause all persons, except those referred to in section 104(c),
				to be withdrawn from, and to be prohibited from entering, the mine that is
				covered by the final order described in paragraph (1), until the operator pays
				such assessment in full (including interest and administrative costs) or enters
				into a payment plan with the Secretary. If such operator enters into a payment
				plan with the Secretary and at any time fails to comply with the terms
				specified in such payment plan, the Secretary shall issue an order requiring
				such operator to cause all persons, except those referred to in section 104(c),
				to be withdrawn from the mine that is covered by such final order, and to be
				prohibited from entering such mine, until the operator rectifies the
				noncompliance with the payment plan in the manner specified in such payment
				plan.
								.
					(2)Applicability
			 and effective dateThe amendment made by paragraph (1) shall
			 apply to all unpaid civil penalty assessments under the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 801 et seq.), except that, for any unpaid civil
			 penalty assessment that became a final order of the Commission or a court
			 before the date of enactment of this Act, the time periods under section 110(n)
			 of the Federal Mine Safety and Health Act of 1977 (as amended) (30 U.S.C.
			 820(n)) shall be calculated as beginning on the date of enactment of this Act
			 instead of on the date of the final order.
					IVWorker Rights and
			 Protections
			401.Protection from
			 retaliationSection 105(c) (30
			 U.S.C. 815(c)) is amended to read as follows:
				
					(c)Protection from
				retaliation
						(1)Retaliation
				prohibited
							(A)Retaliation for
				complaint or testimonyNo
				person shall discharge or in any manner discriminate against or cause to be
				discharged or cause discrimination against or otherwise interfere with the
				exercise of the statutory rights of any miner or other employee of an operator,
				representative of miners, or applicant for employment, because—
								(i)such miner or
				other employee, representative, or applicant for employment—
									(I)has filed or made
				a complaint, or is about to file or make a complaint, including a complaint
				notifying the operator or the operator’s agent, or the representative of the
				miners at the coal or other mine of an alleged danger or safety or health
				violation in a coal or other mine;
									(II)instituted or caused to be instituted, or
				is about to institute or cause to be instituted, any proceeding under or
				related to this Act or has testified or is about to testify in any such
				proceeding or because of the exercise by such miner or other employee,
				representative, or applicant for employment on behalf of him or herself or
				others of any right afforded by this Act;
									(III)has testified or is about to testify before
				Congress or any Federal or State proceeding related to safety or health in a
				coal or other mine; or
									(IV)refused to violate any provision of this
				Act; or
									(ii)such miner is the subject of medical
				evaluations and potential transfer under a standard published pursuant to
				section 101.
								(B)Retaliation for
				refusal to perform duties
								(i)In
				generalNo person shall
				discharge or in any manner discriminate against a miner or other employee of an
				operator for refusing to perform the miner’s or other employee’s duties if the
				miner or other employee has a good-faith and reasonable belief that performing
				such duties would pose a safety or health hazard to the miner or other employee
				or to any other miner or employee.
								(ii)StandardFor
				purposes of clause (i), the circumstances causing the miner’s or other
				employee’s good-faith belief that performing such duties would pose a safety or
				health hazard shall be of such a nature that a reasonable person, under the
				circumstances confronting the miner or other employee, would conclude that
				there is such a hazard. In order to qualify for protection under this
				paragraph, the miner or other employee, when practicable, shall have
				communicated or attempted to communicate the safety or health concern to the
				operator and have not received from the operator a response reasonably
				calculated to allay such concern.
								(2)ComplaintAny miner or other employee or
				representative of miners or applicant for employment who believes that he or
				she has been discharged, disciplined, or otherwise discriminated against by any
				person in violation of
				paragraph (1) may file a complaint with the
				Secretary alleging such discrimination not later than 90 days after the later
				of—
							(A)the last date on
				which an alleged violation of
				paragraph (1) occurs; or
							(B)the date on which
				the miner or other employee or representative knows or should reasonably have
				known that such alleged violation occurred.
							(3)Investigation
				and hearing
							(A)Commencement of
				investigation and initial determinationUpon receipt of such complaint, the
				Secretary shall forward a copy of the complaint to the respondent, and shall
				commence an investigation within 15 days of the Secretary’s receipt of the
				complaint, and, as soon as practicable after commencing such investigation,
				make the determination required under subparagraph (B) regarding the
				reinstatement of the miner or other employee.
							(B)ReinstatementIf
				the Secretary finds that such complaint was not frivolously brought, the
				Commission, on an expedited basis upon application of the Secretary, shall
				order the immediate reinstatement of the miner or other employee until there
				has been a final Commission order disposing of the underlying complaint of the
				miner or other employee. If either the Secretary or the miner or other employee
				pursues the underlying complaint, such reinstatement shall remain in effect
				until the Commission has disposed of such complaint on the merits, regardless
				of whether the Secretary pursues such complaint by filing a complaint under
				subparagraph (D) or the miner or other employee pursues such complaint by
				filing an action under paragraph (4). If neither the Secretary nor the miner or
				other employee pursues the underlying complaint within the periods specified in
				paragraph (4), such reinstatement shall remain in effect until such time as the
				Commission may, upon motion of the operator and after providing notice and an
				opportunity to be heard to the parties, vacate such complaint for failure to
				prosecute.
							(C)InvestigationSuch
				investigation shall include interviewing the complainant and—
								(i)providing the
				respondent an opportunity to submit to the Secretary a written response to the
				complaint and to present statements from witnesses or provide evidence;
				and
								(ii)providing the
				complainant an opportunity to receive any statements or evidence provided to
				the Secretary and rebut any statements or evidence.
								(D)Action by the
				SecretaryIf, upon such investigation, the Secretary determines
				that the provisions of this subsection have been violated, the Secretary shall
				immediately file a complaint with the Commission, with service upon the alleged
				violator and the miner or other employee or representative of miners alleging
				such discrimination or interference and propose an order granting appropriate
				relief.
							(E)Action of the
				CommissionThe Commission
				shall afford an opportunity for a hearing (in accordance with section 554 of
				title 5, United States Code, but without regard to subsection (a)(3) of such
				section) and thereafter shall issue an order, based upon findings of fact,
				affirming, modifying, or vacating the Secretary’s proposed order, or directing
				other appropriate relief. Such order shall become final 30 days after its
				issuance. The complaining miner or other employee, representative, or applicant
				for employment may present additional evidence on his or her own behalf during
				any hearing held pursuant to this paragraph.
							(F)ReliefThe
				Commission shall have authority in such proceedings to require a person
				committing a violation of this subsection to take such affirmative action to
				abate the violation and prescribe a remedy as the Commission considers
				appropriate, including—
								(i)the rehiring or reinstatement of the miner
				or other employee with back pay and interest and without loss of position or
				seniority, and restoration of the terms, rights, conditions, and privileges
				associated with the complainant’s employment;
								(ii)any other
				compensatory and consequential damages sufficient to make the complainant
				whole, and exemplary damages where appropriate; and
								(iii)expungement of all warnings, reprimands, or
				derogatory references that have been placed in paper or electronic records or
				databases of any type relating to the actions by the complainant that gave rise
				to the unfavorable personnel action, and, at the complainant’s direction,
				transmission of a copy of the decision on the complaint to any person whom the
				complainant reasonably believes may have received such unfavorable
				information.
								(4)Notice to and
				action of complainant
							(A)Notice to
				complainantNot later than 90 days after the receipt of a
				complaint filed under paragraph (2), the Secretary shall notify, in writing,
				the miner or other employee, applicant for employment, or representative of
				miners of his determination whether a violation has occurred.
							(B)Action of
				complainantIf the Secretary, upon investigation, determines that
				the provisions of this subsection have not been violated, the complainant shall
				have the right, within 30 days after receiving notice of the Secretary’s
				determination, to file an action in his or her own behalf before the
				Commission, charging discrimination or interference in violation of
				paragraph (1).
							(C)Hearing and
				decisionThe Commission shall afford an opportunity for a hearing
				(in accordance with section 554 of title 5, United States Code, but without
				regard to subsection (a)(3) of such section), and thereafter shall issue an
				order, based upon findings of fact, dismissing or sustaining the complainant’s
				charges and, if the charges are sustained, granting such relief as it deems
				appropriate as described in
				paragraph (3)(D). Such order shall
				become final 30 days after its issuance.
							(5)Burden of
				proofIn adjudicating a complaint pursuant to this subsection,
				the Commission may determine that a violation of
				paragraph (1) has occurred only if the
				complainant demonstrates that any conduct described in
				paragraph (1) with respect to the
				complainant was a contributing factor in the adverse action alleged in the
				complaint. A decision or order that is favorable to the complainant shall not
				be issued pursuant to this subsection if the respondent demonstrates by clear
				and convincing evidence that the respondent would have taken the same adverse
				action in the absence of such conduct.
						(6)Attorneys’
				feesWhenever an order is
				issued sustaining the complainant’s charges under this subsection, a sum equal
				to the aggregate amount of all costs and expenses, including attorney’s fees,
				as determined by the Commission to have been reasonably incurred by the
				complainant for, or in connection with, the institution and prosecution of such
				proceedings shall be assessed against the person committing such violation. The
				Commission shall determine whether such costs and expenses were reasonably
				incurred by the complainant without reference to whether the Secretary also
				participated in the proceeding.
						(7) Expedited
				proceedings; Judicial reviewProceedings under this subsection
				shall be expedited by the Secretary and the Commission. Any order issued by the
				Commission under this subsection shall be subject to judicial review in
				accordance with section 106. Violations by any person of
				paragraph (1) shall be subject to the
				provisions of sections 108 and 110(a)(4).
						(8) Procedural
				RightsThe rights and
				remedies provided for in this subsection may not be waived by any agreement,
				policy, form, or condition of employment, including by any pre-dispute
				arbitration agreement or collective bargaining agreement.
						(9)SavingsNothing
				in this subsection shall be construed to diminish the rights, privileges, or
				remedies of any employee who exercises rights under any Federal or State law or
				common law, or under any collective bargaining
				agreement.
						.
			402.Protection from
			 loss of paySection 111 (30
			 U.S.C. 821) is amended to read as follows:
				
					111.Entitlement of
				miners
						(a)Protection from
				loss of pay
							(1)Withdrawal
				orderIf a coal or other mine
				or area of such mine is closed by an order issued under section 103, 104, 107,
				108, or 110 all miners who are idled by such order shall be entitled to full
				compensation by the operator at their regular rates of pay and in accordance
				with their regular schedules of pay for the remainder of the current shift and
				the next 8 hour shift for which they are idled. Nothing in this section shall
				prevent the operator of a coal or other mine from transferring miners from the
				area of the mine effected by the withdrawal order to another area of the mine
				not under the withdrawal order.
							(2)Refusal to
				complyWhenever an operator
				violates or fails or refuses to comply with any order issued under section 103,
				104, 107, 108, or 110, all miners employed at the affected mine who would have
				been withdrawn from, or prevented from entering, such mine or area thereof as a
				result of such order shall be entitled to full compensation by the operator at
				their regular rates of pay, in addition to pay received for work performed
				after such order was issued, for the period beginning when such order was
				issued and ending when such order is complied with, vacated, terminated, or up
				to 10 days.
							(b)Enforcement
							(1)Commission
				ordersThe Commission shall have authority to order compensation
				due under this section upon the filing of a complaint by a miner or his
				representative and after opportunity for hearing subject to section 554 of
				title 5, United States Code. Whenever the Commission issues an order sustaining
				the complaint under this subsection in whole or in part, the Commission shall
				award the complainant reasonable attorneys’ fees and costs.
							(2)Failure to pay
				compensation dueConsistent with the authority of the Secretary
				to order miners withdrawn from a mine under this Act, the Secretary shall order
				a mine that has been subject to a withdrawal order under section 103, 104, 107,
				108, or 110, and has reopened, to be closed again if compensation in accordance
				with the provisions of this section is not paid by the end of the next
				regularly scheduled payroll period following the lifting of a withdrawal
				order.
							.
			VModernizing health
			 and safety standards 
			501.Pre-shift
			 review of mine conditionsSection 303(d) (30 U.S.C. 863(d)) is amended
			 by adding at the end the following:
				
					(3)(A)Not later than 30 days
				after the issuance of the interim final rules promulgated under subparagraph
				(C), each operator of an underground coal mine shall implement a communication
				program at the underground coal mine to ensure that each miner entering the
				mine is made aware, at the start of such miner’s shift, of the current
				conditions of the mine, including—
							(i)any conditions that are hazardous;
				and
							(ii)the general conditions of that
				miner’s assigned working section or other area.
							(B)Not later than 90 days after the date
				of enactment of the Mine Safety Accountability and Improved Protection Act, the
				Secretary shall promulgate interim final rules implementing the requirements of
				subparagraphs (A) and
				(B).
						.
			502.Atmospheric
			 monitoring systemsSection 317
			 (30 U.S.C. 877) is amended by adding at the end the following:
				
					(u)Atmospheric
				monitoring systems
						(1)NIOSH
				recommendationsNot later
				than 1 year after the date of enactment of the Mine Safety Accountability and
				Improved Protection Act, the Director of the National Institute for
				Occupational Safety and Health, acting through the Office of Mine Safety and
				Health Research, in consultation, including through technical working groups
				with operators, vendors, State mine safety agencies, the Secretary, and labor
				representatives of miners, shall issue recommendations to the Secretary
				regarding—
							(A)how to ensure that
				atmospheric monitoring systems are utilized in the underground coal mining
				industry to maximize the health and safety of underground coal miners;
				and
							(B)the implementation
				of redundant systems, such as the bundle tubing system, that can continuously
				monitor the mine atmosphere following incidents such as fires, explosions,
				entrapments, and inundations.
							(2)Atmospheric
				monitoring system regulationsNot later than 1 year following the
				receipt of the recommendations described in paragraph (1), the Secretary shall
				promulgate regulations requiring that each operator of an underground coal mine
				install atmospheric monitoring systems, consistent with such recommendations,
				that—
							(A)protect miners
				where the miners normally work and travel;
							(B)provide real-time
				information regarding methane and carbon monoxide levels, and airflow
				direction, as appropriate, with sensing, annunciating, and recording
				capabilities; and
							(C)can, to the
				maximum extent practicable, withstand explosions and
				fires.
							.
			503.Technology
			 related to respirable dustSection 202(d) (30 U.S.C. 842(d)) is amended
			 by striking of Health and Human Services.
			504.Refresher
			 training on miner rights and responsibilities
				(a)In
			 generalSection 115(a)(3) (30
			 U.S.C. 825(a)(3)) is amended to read as follows:
					
						(3)all miners shall
				receive not less than 9 hours of refresher training not less frequently than
				once every 12 months, and such training shall include one hour of training on
				the statutory rights and responsibilities of miners and their representatives
				under this Act and other applicable Federal and State law, pursuant to a
				program of instruction developed by the Secretary and delivered by the mine
				operator or by a trainer approved by the
				Secretary;
						.
				(b)Timing of
			 initial statutory rights trainingNotwithstanding section 115 of
			 the Federal Mine Safety and Health Act (as amended by subsection (a)) (30
			 U.S.C. 825) or the health and safety training program approved under such
			 section, an operator shall ensure that all miners already employed by the
			 operator on the date of enactment of this Act shall receive the one hour of
			 statutory rights and responsibilities training described in section 115(a)(3)
			 of such Act not later than 180 days after such date.
				505.Authority to
			 mandate additional training
				(a)In
			 generalSection 115 (30
			 U.S.C. 825) is further amended by redesignating subsection (e) as subsection
			 (f) and inserting after subsection (d) the following:
					
						(e)Authority To
				mandate additional trainingThe Secretary is authorized to
				require that an operator of a coal mine provide additional training beyond what
				is otherwise required by law, and specifying the time within which such
				training shall be provided, if the Secretary finds that—
							(1)(A)an operator has shown a history of
				inadequately training its miners in mine health and safety;
								(B)a serious or fatal accident has
				occurred at such mine; or
								(C)such mine has experienced accident and
				injury rates, citations for violations of this Act (including mandatory health
				or safety standards or regulations promulgated under this Act), citations for
				significant and substantial violations, or withdrawal orders issued under this
				Act at a rate above the average for mines of similar size and type; and
								(2)additional
				training would benefit the health and safety of miners at the
				mine.
							.
				(b)Conforming
			 amendmentsSection 104(g)(2) (30 U.S.C. 814(g)(2)) is amended by
			 striking under paragraph (1) both places it appears and
			 inserting under paragraph (1) or under section 115(e).
				506.Certification
			 of personnel
				(a)In
			 generalTitle I is further
			 amended by adding at the end the following:
					
						118.Certification
				of personnel
							(a)Certification
				requiredAny person who is authorized or designated by the
				operator of a coal mine to perform any duties or provide any training that this
				Act, including a mandatory health or safety standard or regulation promulgated
				pursuant to this Act, requires to be performed or provided by a certified,
				registered, qualified, or otherwise approved person, shall be permitted to
				perform such duties or provide such training only if such person has a current
				certification, registration, qualification, or approval to perform such duties
				or provide such training consistent with the requirements of this
				section.
							(b)Establishment of
				certification requirements and procedures
								(1)In
				generalNot later than 1 year after the date of enactment of the
				Mine Safety Accountability and Improved Protection Act, the Secretary shall
				issue mandatory standards to establish—
									(A)requirements for such certification,
				registration, qualification, or other approval, including the experience,
				examinations, and references that may be required as appropriate;
									(B)time limits for such certifications and
				procedures for obtaining and renewing such certification, registration,
				qualification, or other approval; and
									(C)procedures and criteria for revoking such
				certification, registration, qualification, or other approval, including
				procedures that ensure that the Secretary responds to requests for
				revocation.
									(2)Coordination
				with StatesIn developing
				such standards, the Secretary shall consult with States that have miner
				certification programs to ensure effective coordination with existing State
				standards and requirements for certification. The standards required under
				paragraph (1) may provide that the certification, registration, qualification,
				or other approval of the State in which the coal or other mine is located
				satisfies the requirement of subsection (a) if the State’s program of
				certification, registration, qualification, or other approval is no less
				stringent than the standards established by the Secretary under paragraph
				(1).
								(c)Operator Fees
				for certification
								(1)Assessment and
				collectionBeginning 180 days
				after the date of enactment of the Mine Safety Accountability and Improved
				Protection Act, the Secretary shall assess and collect fees, in accordance with
				this subsection, from each operator for each person certified under this
				section. Fees shall be assessed and collected in amounts determined by the
				Secretary as necessary to fund the certification programs established under
				this section.
								(2)Mine Safety and
				Health Certification FundThere is established in the Treasury of
				the United States a separate account for the deposit of fees collected under
				this subsection to be known as the Mine Safety and Health Certification Fund.
				The Secretary shall deposit any fees collected pursuant to
				paragraph (1) into the fund.
								(3)UseAmounts in the Mine Safety and Health
				Certification Fund shall be available to the Secretary, as provided in
				paragraph (4), for making expenditures to carry out the certification programs
				established under this subsection.
								(4)Authorization of
				appropriationsIn addition to
				funds appropriated under section 114, there is authorized to be appropriated
				from the Mine Safety and Health Certification Fund to the Assistant Secretary
				for Mine Safety and Health for each fiscal year in which fees are collected
				under
				paragraph (1) an amount equal to the
				total amount collected during the previous fiscal year from fees assessed
				pursuant to this subsection. Such amounts are authorized to remain available
				until expended.
								(5)Crediting and
				Availability of FeesFees
				authorized and collected under this subsection shall be available for
				obligation only to the extent and in the amount provided in advance in
				appropriations Acts.
								(d)Citation;
				withdrawal orderAny operator who permits a person to perform any
				of the health or safety related functions described in subsection (a) without a
				current certification which meets the requirements of this section shall be
				considered to have committed an unwarrantable failure under section 104(d)(1),
				and the Secretary shall issue an order requiring that the miner be withdrawn or
				reassigned to duties that do not require such
				certification.
							.
				
				(b)Conforming
			 amendmentsSection 318 (30
			 U.S.C. 878) is amended—
					(1)by striking
			 subsections (a) and (b);
					(2)in subsection (c),
			 by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C),
			 respectively;
					(3)in subsection (g), by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D), respectively;
			 and
					(4)by redesignating
			 subsections (c) through (j) as paragraphs (1) through (8), respectively.
					VIAdditional mine
			 safety provisions
			601.Definitions
				(a)Definition of
			 operatorSection 3(d) is amended to read as follows:
					
						(d)operator
				means—
							(1)any owner, lessee,
				or other person that—
								(A)operates or
				supervises a coal or other mine; or
								(B)controls such mine
				by making or having the authority to make management or operational decisions
				that affect, directly or indirectly, the health or safety at such mine;
				or
								(2)any independent
				contractor performing services or construction at such
				mine;
							.
				(b)Definition of
			 agentSection 3(e) (30 U.S.C.
			 802(e)) is amended by striking the miners and inserting
			 any miner.
				(c)Definition of
			 minerSection 3(g) (30 U.S.C.
			 802(g)) is amended by inserting after or other mine the
			 following: , and includes any individual who is not currently working in
			 a coal or other mine but would be currently working in such mine, but for an
			 accident in such mine.
				(d)Definition of
			 significant and substantial violationsSection 3 (30 U.S.C. 802)
			 is further amended—
					(1)in subsection (m),
			 by striking and after the semicolon;
					(2)in subsection (n),
			 by striking the period at the end and inserting a semicolon;
					(3)in subsection (o),
			 by striking the period at the end and inserting ; and;
			 and
					(4)by adding at the
			 end the following:
						
							(p)significant
				and substantial violation means a violation of this Act, including any
				mandatory health or safety standard or regulation promulgated under this Act,
				that is of such nature as could significantly and substantially contribute to
				the cause and effect of a coal or other mine safety or health hazard as
				described in section 104(d) and there is a substantial probability that such a
				violation could result in
				death.
							.
					602.Assistance to
			 StatesSection 503 (30 U.S.C.
			 953(a)) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by striking , in coordination with the
			 Secretary of Health, Education, and Welfare and the Secretary of the
			 Interior,;
					(B)in paragraph (2),
			 by striking and after the semicolon;
					(C)in paragraph (3),
			 by striking the period and inserting ; and; and
					(D)by adding at the
			 end the following:
						
							(4)to assist such
				State in developing and implementing any certification program for coal or
				other mines required for compliance with section
				118.
							;
				and
					(2)in subsection (h),
			 by striking $3,000,000 for fiscal year 1970, and $10,000,000 in each
			 succeeding fiscal year and inserting $20,000,000 for each fiscal
			 year.
				603.Amendments
			 relating to eligibility for scholarship programSection 515 (30 U.S.C. 964) is
			 amended—
				(1)in subsection
			 (b)(3), by striking subparagraph (B) and redesignating subparagraphs (C) and
			 (D) as subparagraphs (B) and (C), respectively;
				(2)in subsection
			 (c)(3), by striking subparagraph (B) and redesignating subparagraphs (C) and
			 (D) as subparagraphs (B) and (C), respectively; and
				(3)in subsection
			 (d)(3)—
					(A)in subparagraph (A), by inserting
			 and after the semicolon; and
					(B)by striking
			 subparagraph (B) and redesignating subparagraph (C) as subparagraph (B).
					604.Additional
			 training of mine inspectorsBeginning during the 1 year period after the
			 date of enactment of this Act, and each year thereafter, the Secretary of Labor
			 shall require that each mine inspector conducting inspections under the Federal
			 Mines Safety and Health Act of 1977 receive a full additional week of training,
			 in addition to the training that was provided to or required of such inspectors
			 prior to the date of enactment of this Act.
			605.Report on
			 staffing needs of the Mine Safety and Health AdministrationNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Labor shall transmit a report to
			 Congress detailing any specific need for additional inspectors or other
			 employees of the Mine Safety and Health Administration in order for the
			 Administration to carry out and fulfill the purposes of this Act. Such report
			 shall include specific requests for additional appropriations, if so determined
			 by the Secretary.
			606.Budget
			 neutrality; offset
				(a)OffsetPrior to being appropriated, additional
			 amounts authorized by the amendments made by this Act shall be fully offset by
			 a reduction to another appropriation, as the House and Senate Committees on
			 Appropriations consider appropriate.
				(b)Budget Control
			 ActNothing in this Act or
			 the amendments made by this Act shall be interpreted to violate the budgetary
			 caps enacted in the Budget Control Act of 2011 (Public Law 112–25).
				
